Case 1:16-cr-00397-LTS Document 407
                                404 Filed 12/02/20
                                          12/01/20 Page 1
                                                        2 of 2
                                                             3
Case 1:16-cr-00397-LTS Document 407
                                404 Filed 12/02/20
                                          12/01/20 Page 2
                                                        3 of 2
                                                             3




     /s/ Laura Taylor Swain, USDJ


          12/2/2020
